DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2006/0141963 (Maxim).
For claim 1, Maxim figure 1a teaches a PLL circuit comprising:
a charge pump (116);
a voltage-controlled oscillator including an oscillation portion (106); and
a voltage-converting circuit (152) configured to convert a voltage from the charge pump and apply the converted voltage to the voltage-controlled oscillator,
wherein a power supply range supplied to the voltage-converting circuit is larger than a power supply range supplied to the oscillation portion of the voltage-controlled oscillator (Para [0073] discusses sizing the buffer to provide the maximum output voltage that is acceptable to the VCO. In addition, para [0098] intimates the output of 602 is 5V whereas the chip supply voltage is 3.3V and 0097 says the max output of the attenuator is 1.0 V.).
For claim 2, Maxim further teaches the voltage-converting circuit is configured to apply, to the voltage-controlled oscillator, a voltage higher than a voltage applied from the charge pump, and
the voltage-controlled oscillator is configured to output a signal having a higher frequency as a voltage applied from the voltage-converting circuit is higher (The charge pump and the source follower have a maximum supply voltage of 5V and a min of 0 V. So there is a 5 V range. The other chip supply voltage range would be ground to 3.3V. This is analogous to the 3.3 V process of 13 and the 1.2V process of 10 of the Application.).
For claim 3, Maxim further teaches the voltage-converting circuit is configured to apply, to the voltage-controlled oscillator, a voltage lower than a voltage applied from the charge pump, and
the voltage-controlled oscillator is configured to output a signal having a higher frequency as a voltage applied from the voltage-converting circuit is lower (The charge pump and the source follower have a maximum supply voltage of 5V and a min of 0 V. So there is a 5 V range. The other chip supply voltage range would be ground to 3.3V. This is analogous to the 3.3 V process of 13 and the 1.2V process of 10 of the Application.).
For claim 4, Maxim further teaches each of the oscillation portion of the voltage-controlled oscillator and the voltage-converting circuit includes a MOS transistor, and
the voltage-converting circuit includes at least one MOS transistor having a gate insulating film that is thicker than a gate insulating film of the MOS transistor of the oscillation portion of the voltage-controlled oscillator (see, e.g., para [0074]).
For claim 6, Maxim further teaches the voltage-converting circuit includes a transistor forming a source follower circuit (see, e.g., figure 3a).
For claim 7, Maxim further teaches the voltage-converting circuit and the voltage-controlled oscillator are placed on a same die (see, e.g., paras [0024]; [0046]; [0065]; and [0089]).
For claim 8, Maxim further teaches the voltage-converting circuit includes a clipping circuit configured to limit an upper limit or a lower limit of a voltage (see, e.g., para [0095]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maxim in view of US 2001/0043123 (Yabe).
For claim 5, Maxim further teaches the voltage-controlled oscillator includes a MOS transistor configured to limit a current (see, e.g., para [0095]), and
the transistor configured to limit a current has a gate insulating film that is thicker than a gate insulating film of the MOS transistor of the oscillation portion (see, e.g., para [0074]). 
However, Maxim does not explicitly teach how to implement its VCO.
Nevertheless, Yabe teaches a VCO that has an oscillation portion including a MOS transistor (Figure 1, cell 10).
Given Yabe, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the VCO of Maxim with MOSFETS as taught in Yabe for the purpose of reducing the size of the chip.
For claim 9, Maxim figure 1a teaches a PLL circuit comprising a voltage-controlled oscillator (106); and
a charge pump (116) that is configured to apply a voltage to the voltage-controlled oscillator and includes two current sources, wherein
a power supply range supplied to the charge pump is larger than a power supply range supplied to the voltage-controlled oscillator (para [0073] discusses sizing the buffer to provide the maximum output voltage that is acceptable to the VCO. In addition, para [0098] intimates the output of 602 is 5V whereas the chip supply voltage is 3.3V and 0097 says the max output of the attenuator is 1.0 V.), and
at least one of the two current sources of the charge pump is a high withstand voltage MOS transistor having a higher withstand voltage than the MOS transistor of the oscillation portion (see, e.g., para [0074]).
However, Maxim does not explicitly teach how to implement its VCO.
Nevertheless, Yabe teaches a VCO that has an oscillation portion including a MOS transistor (Figure 1, cell 10).
Given Yabe, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the VCO of Maxim with MOSFETS as taught in Yabe for the purpose of reducing the size of the chip.
For claim 10, Maxim further teaches the high withstand voltage MOS transistor of the charge pump has a gate insulating film that is thicker than a gate insulating film of the MOS transistor of the oscillation portion of the voltage-controlled oscillator (see, e.g., para [0074]).
For claim 11, Maxim further teaches the voltage-controlled oscillator includes a MOS transistor configured to limit a current (see, e.g., para [0095]), and
the transistor configured to limit a current has a gate insulating film that is thicker than a gate insulating film of the MOS transistor of the oscillation portion (see, e.g., para [0074]).
However, Maxim does not explicitly teach how to implement its VCO.
Nevertheless, Yabe teaches a VCO that has an oscillation portion including a MOS transistor (Figure 1, cell 10).
Given Yabe, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the VCO of Maxim with MOSFETS as taught in Yabe for the purpose of reducing the size of the chip.
For claim 12, Maxim further teaches the charge pump and the voltage-controlled oscillator are placed on a same die (see, e.g., paras [0024]; [0046]; [0065]; and [0089]).
For claim 13, Maxim further teaches the charge pump includes a clipping circuit configured to limit an upper limit or a lower limit of a voltage (see, e.g., para [0095]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maxim as applied to claim 1 above, and further in view of US 2020/0233331 (Takao).
For claim 14, Maxim further teaches a semiconductor apparatus comprising:
the PLL circuit being configured to output a clock signal (108).
However, Maxim does not explicitly teach using its PLL with a parallel-serial conversion on an image signal.
Nevertheless, Takao figure 5 teaches a conversion circuit (519) configured to perform parallel-serial conversion on an image signal (output of 518) based on the clock signal (provided by pll 517). 
Given Takao, it would have been obvious to one ordinarily skilled in the art at the time of the invention to utilize the PLL of Maxim with the converter and image signal generator of Takao for the purpose of being able to provide a high resolution pulse signal.
For claim 15, Takao further teaches at least one of an optical device (laser scanner unit 200) associated with the semiconductor apparatus;
a controller (516) configured to control the semiconductor apparatus;
a processor (CPU 500) configured to process a signal output from the semiconductor apparatus;
a display device ( not pictured) configured to display information obtained by the semiconductor apparatus:
a storage device (Memory 501) configured to store information obtained by the semiconductor apparatus; and
a mechanical device (figure 1) configured to operate based on information obtained by the semiconductor apparatus.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D HOUSTON/Primary Examiner, Art Unit 2842